Citation Nr: 9920831	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-29 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the styloid process of the left ulna, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1942 to 
December 1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota, which denied the veteran's claim 
of entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the styloid process of the left 
ulna.  In September 1998, the Board remanded the case to the 
RO for additional development.  That development has been 
completed by the RO, and the case is once again before the 
Board for appellate review.


FINDING OF FACT

The veteran's residuals of a fracture of the styloid process 
of the left ulna are manifested by some limitation of motion 
with complaints of pain, but do not show evidence of 
ankylosis.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of a 
fracture of the styloid process of the left ulna have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5215 (1998).







REASONS AND BASES FOR FINDING AND CONCLUSION

The record reveals that the veteran injured his left wrist in 
1944 after falling and landing on his hands.  Service 
connection was therefore granted for a left wrist disability, 
which is currently evaluated as 10 percent disabling.  The 
veteran now claims that his left wrist disability is more 
severely disabling than reflected in the 10 percent 
evaluation.  Therefore, an increased evaluation for this 
disability has been requested.

In connection with this claim, the veteran was afforded a VA 
examination in July 1997 to determine the nature and severity 
of his left wrist disability.  However, the report from that 
examination only included findings with respect to the 
veteran's right wrist, which is currently not in appellate 
status.  The only finding with respect to the left wrist is 
an X-ray report showing a small ossicle adjacent to the tip 
of the ulnar styloid and lateral to the radial metaphysis, 
with no evidence of acute bony injury.  The Board therefore 
remanded the case in September 1998 to schedule the veteran 
for an appropriate VA examination to evaluate his left wrist.

Pursuant to that request, the veteran was provided an 
orthopedic examination in December 1998.  The report from 
that examination includes the veteran's complaints of chronic 
left wrist pain which increased with work.  The veteran 
explained that he had trouble maintaining his left wrist in 
the palmar flexion position, and was thus required to work 
with his wrist in the dorsiflexion position.  He stated that 
he took Darvon every six hours for pain.  Examination of the 
left wrist showed no swelling, erythema or obvious 
tenderness.  Range of motion testing showed 40 degrees of 
active palmar flexion, 30 degrees of passive palmar flexion, 
30 degrees of palmar active flexion after exercise, 30 
degrees of active dorsiflexion, 15 degrees of passive 
dorsiflexion, and 15 degrees of active dorsiflexion after 
exercise.  In addition, there was 15 degrees of active ulnar 
deviation, 10 degrees of passive ulnar deviation, and 20 
degrees of active ulnar deviation after exercise.  On radial 
deviation, there was 10 degrees on both active and passive 
motion and 5 degrees after exercise.  There was no objective 
evidence of pain, incoordination or excessive fatigability 
after exercise.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  In addition to applicable 
schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, the VA 
is required to consider whether an increased evaluation could 
be assigned on the basis of functional loss due to pain or 
weakness, to the extent that any such symptoms are supported 
by adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).

The veteran's left wrist disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5215, which refers 
to limitation of motion of the wrist.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  Since this is the maximum evaluation 
allowed under this diagnostic code, the Board must determine 
whether any other applicable code provision warrants a higher 
evaluation for this disability.  

Diagnostic Code 5214 provides evaluations higher than 10 
percent where the wrist is ankylosed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (1998).  Ankylosis is "[s]tiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint."  Disney v. Brown, 9 
Vet. App. 79, 81 (1996) (quoting from Stedman's Medical 
Dictionary 87 (25th ed. 1990).  However, such has not been 
shown here.  Although the mobility of the veteran's left 
wrist has been limited by his condition (for which a 10 
percent evaluation under Diagnostic Code 5215 is warranted), 
the left wrist has never been characterized as immobile, and, 
in any event, no fibrous or bony union across the joint 
(which would indicate consolidation of the joint) has been 
shown by X-ray report.

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, the Board has also considered the argument that an 
increased evaluation is warranted on the basis of functional 
loss due to the veteran's complaints of pain.  See DeLuca, 8 
Vet. App. at  204-06.  Where, as in this case, a 
musculoskeletal disability is currently evaluated at the 
highest schedular evaluation available based upon limitation 
of motion, a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 
4.59 is not warranted.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).  As such, since there is no applicable diagnostic 
code which provides an evaluation in excess of 10 percent for 
limitation of motion of the wrist, consideration of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 is not in order.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1), which provide that in 
exceptional or unusual cases where the schedular criteria are 
deemed inadequate, due to such related factors as marked 
interference with employment or frequent hospitalizations, an 
extra-schedular evaluation may be assigned.  In this case, no 
objective evidence has been submitted which indicates that 
the veteran's left wrist disability has caused marked 
interference with his earning capacity or employment status, 
or that it has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's service-connected residuals of a fracture of 
the styloid process of the left ulna.  Given this conclusion, 
the Board finds that the doctrine of reasonable doubt need 
not be considered.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An evaluation in excess of 10 percent for residuals of a 
fracture of the styloid process of the left ulna is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals





 

